Citation Nr: 0102244	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
osteoarthritis of the cervical spine, and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In October 1996 the RO denied reopening a claim for 
entitlement to service connection for osteoarthritis of the 
cervical spine; the veteran did not appeal.

2.  The evidence submitted since the October 1996 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
and which must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision that denied reopening a 
claim for entitlement to service connection for 
osteoarthritis of the cervical spine is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2.  Evidence submitted since the October 1996 rating decision 
in support of the veteran's request to reopen the claim for 
entitlement to service connection for osteoarthritis of the 
cervical spine is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Evidence of Record Prior to October 1996

Service medical records dated in October 1977 show the 
veteran sustained a skull laceration in an automobile 
accident.  A subsequent emergency room report noted the 
veteran struck his head and left shoulder in a motor vehicle 
accident in October 1981.  

Hospital records dated in January 1985 included a diagnosis 
of cervical arthritis.  A January 16, 1985, report noted a 
computed tomography (CT) scan revealed cervical degenerative 
arthritis, especially at C5-C6.  On the occasion of a January 
24, 1985, orthopedic evaluation the veteran denied a history 
of neck pain but reported multiple minor episodes of neck 
sprain.  The examiner noted x-ray examination revealed a 
small calcification to the anterior longitudinal ligament.  
The examiner's assessment was no evidence of osteoarthritis 
or significant abnormality.  A January 28, 1985, physical 
therapy report noted a diagnosis of cervical spine 
degenerative joint disease.  Subsequent treatment records 
include diagnoses of degenerative joint disease of the 
cervical spine.

A November 1985 hospital report noted the veteran had 
complained of headaches and that neurology, orthopedic, and 
psychiatry evaluations had resulted in diagnoses of vascular 
headaches, cervical degenerative joint disease, cervical 
muscle tension, and moderately severe depression.  It was 
also noted that the veteran's muscle contractions and 
cervical pain were possibly related to motor vehicle 
accidents in 1977 and 1981.  The diagnoses included 
refractory vascular and muscle contraction headaches, 
possibly related to degenerative joint disease of the 
cervical spine.

A November 1985 medical board examination noted 
osteoarthritis at C5 - C6.  In his report of medical history 
the veteran noted daily neck pain.  A December 1985 medical 
evaluation board report recommended separation from service 
as a result of degenerative joint disease of the cervical 
spine manifested by vascular and muscle contraction 
headaches.  The board recommended a 10 percent disability 
rating and noted the disorder had been incurred during active 
service.

VA examination in March 1986 included a diagnosis of a 
history of degenerative joint disease of the cervical spine, 
symptomatic.  It was noted that the veteran reported he had 
been informed that x-ray examination revealed degenerative 
joint disease of the cervical spine.

In April 1986 the RO denied entitlement to service connection 
for degenerative joint disease of the cervical spine.  It was 
noted, in essence, that the disorder had not been confirmed 
by x-ray examination during or after active service.

Private medical records dated in January and March 1994 show 
the veteran reported neck pain subsequent to a recent motor 
vehicle accident.  The diagnoses included neck pain possibly 
secondary to a motor vehicle accident.

VA medical records dated in June 1995 noted the veteran 
reported a history of degenerative joint disease since 
November 1984 and complained of tingling, pain, and numbness 
to the right arm.  The diagnosis was painful cervical 
radiculopathy.  X-ray examination of the cervical spine 
revealed degenerative changes to C5-6 with loss of lordotic 
curve and reduced disc space between C5-6 and C6-7.

In October 1996 the RO denied reopening the veteran's claim 
for entitlement to service connection for degenerative joint 
disease of the cervical spine.  It was noted, in essence, 
that the evidence submitted did not indicate a relationship 
to active service or provide a reasonable possibility that 
the new evidence would change the outcome of the prior 
decision.  

Evidence Received After October 1996

In January 1997 the RO received Department of Health and 
Human Services, Social Security Administration (SSA) records, 
including a June 1996 medical opinion that examination 
findings were suggestive of median nerve entrapment versus 
cervical radiculopathy.

In March 1998 the RO received private medical records from 
Dr. J.B., including duplicate copies of records dated in 
January and March 1994. 

In his substantive appeal the veteran expressed disagreement 
with the RO finding that his present neck disorder was 
related to a post-service motor vehicle accident.  He noted 
that service medical records showed treatment for neck 
disorders during active service.

VA fee basis examination in October 1999 included a diagnosis 
of cervical degenerative disc disease at C5 and C6, with 
protruding disc at C6 and C7 but no present spinal cord 
compression.  It was noted that magnetic resonance imaging 
(MRI) revealed moderate disc space narrowing at C6-C7 and 
mild degenerative changes.  No opinion as to etiology was 
provided.

During VA fee basis psychiatric examination in October 1999 
the veteran reported he sustained occupational injuries in 
the late 1980's.  

Analysis

In October 1996 the RO denied reopening a claim for 
entitlement to service connection for osteoarthritis of the 
cervical spine.  The veteran did not appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

Recently, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has recently held that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Based upon a review of the complete record, the Board finds 
that the medical evidence submitted since the last final 
determination on the merits in April 1986 is new and 
material.  The Board notes that the standard of review relied 
upon by the RO in its October 1996 decision was invalidated 
by the Court in 1998.  See Hodge, 155 F. 3d 1356.  In April 
1986 the RO found that a diagnosis of degenerative joint 
disease of the cervical spine had not been shown by x-ray 
examination; however, evidence received since that 
determination includes diagnoses confirmed by x-ray and MRI 
studies.  As information provided in support of the request 
to reopen the claim for service connection includes new 
evidence which bears directly and substantially upon the 
specific matter under consideration, the Board finds the 
claim must be reopened.  See 38 C.F.R. § 3.156(a). 

The Board notes, however, that the medical evidence of record 
includes no opinion relating the veteran's present 
osteoarthritis of the cervical spine to active service.  
Although service medical records include diagnoses and 
treatment for degenerative joint disease of the cervical 
spine, the earliest diagnosis of record confirmed by x-ray 
examination was provided in June 1995.  Therefore, additional 
development is required for an adequate determination on the 
merits.



ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for 
osteoarthritis of the cervical spine.  To this extent, the 
appeal is granted.

REMAND

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent his claim.  
The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

As noted above, the Board finds the veteran has submitted new 
and material evidence sufficient to reopen his claim for 
entitlement to service connection for osteoarthritis of the 
cervical spine.  The Board notes, however, medical evidence 
of record includes no opinion relating the veteran's present 
osteoarthritis of the cervical spine to active service and 
that additional development is required.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his osteoarthritis of the 
cervical spine, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran's claims file should be 
reviewed by an appropriate VA specialist 
for an opinion as to the etiology of his 
present osteoarthritis of the cervical 
spine.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.  The examiner 
should perform any examinations, tests, 
or studies deemed necessary for an 
accurate assessment.  

The examiner should address whether it is 
at least as likely as not that the 
veteran's osteoarthritis of the cervical 
spine was incurred in or aggravated by 
active service or was manifest to a 
degree of 10 percent or more within one 
year after discharge.  A complete 
rationale for the opinions given should 
be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for 
osteoarthritis of the cervical spine.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



